     2:16-cr-20044-SEM-TSH # 129    Page 1 of 11                                     E-FILED
                                                    Wednesday, 06 February, 2019 03:52:26 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
            OF THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )
                                         )         Case No. 16-cr-20044
EDWIN J. GIRE and GRAYSON                )
ENTERPRISES, INC. d/b/a GIRE             )
ROOFING,                                 )
                                         )
                Defendants.              )

                                   ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is the Government’s Motion for a General

Order of Forfeiture (d/e 107). For the reasons set forth below, the

Government’s motion is DENIED. The Court will instead enter a

preliminary order of forfeiture against Defendants with respect to

the real property located at 309 West Hensley Road in Champaign,

Illinois (hereinafter, the West Hensley Road property).

                             I. BACKGROUND

     On June 8, 2016, a ten-count Indictment (d/e 1) was filed in

this case. Counts One and Two charged Defendant Edwin J. Gire

(Gire) with visa fraud, in violation of 18 U.S.C. § 2 and 18 U.S.C. §


                              Page 1 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 2 of 11




1546(a). Counts Three and Four charged Gire and Defendant

Grayson Enterprises, Inc. (Grayson Enterprises), with visa fraud.

Counts Five through Seven charged Defendants with harboring

illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii). Counts

Eight through Ten charged Defendants with unlawfully employing

aliens, in violation of 8 U.S.C. § 1324a(a)(1)(A) and (f)(1). The

Indictment sought the forfeiture of the West Hensley Road property.

On October 20, 2017, Defendants appeared before United States

Magistrate Judge Tom Schanzle-Haskins and pleaded guilty to

Counts Eight through Ten of the Indictment.

     Defendants went to trial on the remaining seven counts.

Defendants filed a motion requesting a bench trial and waived their

rights to a jury trial. The Government did not object to a bench

trial, and the Court granted Defendant’s motion, so the charges

against Defendants were tried to the Court over six days in

November 2017.

     On January 31, 2018, the Court entered its Verdict (d/e 61),

finding Gire guilty on Counts One through Seven of the Indictment

and Grayson Enterprises guilty on Counts Three through Seven of

the Indictment. The Court found that Defendants used the West


                              Page 2 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 3 of 11




Hensley Road property to facilitate their offenses involving the

harboring of illegal aliens, offenses for which forfeiture is

appropriate under 18 U.S.C. § 982(a)(6). The Court also found that

there was a nexus between the West Hensley Road property and the

harboring offenses. The Court therefore directed the Government to

tender a proposed preliminary order of forfeiture to the Court.

     On August 17, 2018, the Government filed a Motion for a

Preliminary Order of Forfeiture and Forfeiture of Substitute Assets

(d/e 85). In the motion, the Government informed the Court that

the West Hensley Road property had been sold to Rush Truck

Centers of Illinois, Inc. (Rush Truck Centers), for $3.1 million.

Therefore, the Government asked the Court to enter a money

judgment against Defendants for the sale price of the West Hensley

Road property. The Government also moved for the forfeiture of

three parcels of real property and all improvements and

appurtenances thereon as substitute assets pursuant to 21 U.S.C.

§ 853(p) and Rule 32.2(e) of the Federal Rules of Criminal

Procedure. Two of these parcels were titled in the name of Quick

Leasing, Inc. (Quick Leasing), while the third parcel was titled in the

name of Hensley Market, LLC.


                             Page 3 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 4 of 11




     On August 28, 2018, the Court entered a Preliminary Order of

Forfeiture of Substitute Assets and Money Judgment (Preliminary

Order of Forfeiture) (d/e 88). The Court ordered that a money

judgment in the amount of $3.1 million be entered against

Defendants and in favor of the United States. The Court also

forfeited to the United States as substitute assets the three parcels

of real property referenced in the Government’s motion for a

preliminary order of forfeiture.

     On September 5, 2018, the Court granted Gire leave to file his

motion to vacate the Preliminary Order of Forfeiture (d/e 93) and

granted Grayson Enterprises leave to file a response to the

Preliminary Order of Forfeiture. Grayson Enterprises’ response (d/e

91) sought an order vacating the Preliminary Order of Forfeiture.

The Government opposed the relief sought by Defendants.

     On November 19, 2018, the Court entered an Order (d/e 105)

granting Gire’s motion and vacating the Preliminary Order of

Forfeiture issued by the Court in August 2018. The Court

determined that the Government had not met its burden in

establishing that certain substitute assets were subject to forfeiture.

     On December 27, 2018, the Government filed its Motion for a


                             Page 4 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 5 of 11




General Order of Forfeiture, asserting its belief that Defendants’

connections with Quick Leasing make it their nominee with respect

to the West Hensley Road property. On January 7, 2019,

Defendants filed their responses to the Government’s motion (d/e

113, 114), arguing that a general forfeiture order is not warranted

in this case.

     At the Court’s direction, the Government filed a reply (d/e 119)

in support of its Motion for a General Order of Forfeiture on

January 14, 2019. On January 23, 2019, Grayson Enterprises’

surreply (d/e 121) was filed.

                             II. ANALYSIS

     “If the court finds that property is subject to forfeiture, it must

promptly enter a preliminary order of forfeiture setting forth the

amount of any money judgment, directing the forfeiture of specific

property, and directing the forfeiture of any substitute property if

the government has met the statutory criteria.” Fed. R. Crim. P.

32.2(b)(2)(A). However, if the Court, before sentencing, cannot

identity all specific property subject to forfeiture, the Court may

enter a forfeiture order that “lists any identified property;”

“describes other property in general terms;” and “states that the


                             Page 5 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 6 of 11




order will be amended under Rule 32.2(e)(1) when additional

specific property is identified.” Fed. R. Crim. P. 32.2(b)(2)(C). “The

authority to issue a general forfeiture order should be used only in

unusual circumstances and not as a matter of course.” Fed. R.

Crim. P. 32.2, 2009 committee notes.

     Defendants argue that a general forfeiture order is not

warranted in this case because the Court, in its Verdict, found that

the West Hensley Road property is subject to forfeiture. But just

because the Court has identified some specific property subject to

forfeiture does not preclude the entry of a general forfeiture order.

Indeed, a general forfeiture order is authorized if the Court “cannot

identify all the specific property subject to forfeiture.” Fed. R. Civ.

P. 32.2(b)(2)(C) (emphasis added). Further, if the Court enters a

general forfeiture order, the Court is to include “any identified

property.” Id. Given this language, the Court is not precluded from

entering a general forfeiture order merely because it has already

found the West Hensley Road property subject to forfeiture.

     Nevertheless, the Court agrees with Defendants that a general

forfeiture order is not warranted here. The Government seeks a

general forfeiture order because it believes that Quick Leasing is


                             Page 6 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 7 of 11




Defendants’ nominee with respect to the West Hensley Road

property.

     The Government’s theory regarding the relationship between

Defendants and Quick Leasing is too speculative for the Court to

conclude that the Court “cannot identity all the specific property

subject to forfeiture.” Fed. R. Crim. P. 32.2(b)(2)(C). The

Government, in its Motion for a General Order of Forfeiture, notes

that Kimberly Young (Young), Gire’s fiancée, serves as the president

of both Grayson Enterprises and Quick Leasing and that Gire was

an agent of Quick Leasing, signing checks on its behalf.

     However, a determination of whether Quick Leasing is or was

Defendants’ nominee with respect to the West Hensley Road

property will require the consideration of several factors relating to

their relationship. See United States v. Szaflarski, 614 F. App’x

836, 838-39 (7th Cir. 2015). Allowing a general forfeiture order

based on a nominee theory that rests on scant factual support

would be contrary to the idea of utilizing general forfeiture orders

“only in unusual circumstances and not as a matter of course.”

Just because the Government has a theory that might result in the

forfeiture of additional property does not mean that the Court is


                             Page 7 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 8 of 11




unable to identify all specific property subject to forfeiture. Holding

otherwise would allow the Government to obtain general forfeiture

orders based on speculation that additional property subject to

forfeiture exists and can be identified through discovery. Nothing in

Rule 32.2 of the Federal Rules of Criminal Procedure suggests that

the threshold for a general forfeiture order is so low.

     The Government no doubt seeks to prove that Quick Leasing is

Defendants’ nominee so that the Government can ask the Court to

order the forfeiture of substitute property pursuant to 21 U.S.C §

853(p) and Rule 32.2(e) of the Federal Rules of Criminal Procedure.

The Government is free to pursue their theory and eventually seek

the forfeiture of substitute property without the entry of a general

forfeiture order. Indeed, Rule 32.2 provides that the Court, on the

Government’s motion, may “at any time . . . amend an existing

order of forfeiture to include property that . . . is substitute property

that qualifies for forfeiture under an applicable statute.” Fed. R.

Crim. P. 32.2(e)(1)(B) (emphasis added). This authority is distinct

from the authority the Court has to amend an existing order of

forfeiture in order to include property that is “subject to forfeiture

under an existing order of forfeiture but was located and identified


                             Page 8 of 11
     2:16-cr-20044-SEM-TSH # 129   Page 9 of 11




after that order was entered.” Fed. R. Crim. P. 32.2(e)(1)(A).

     Although the Court declines to enter a general forfeiture order,

the Court will enter a preliminary order of forfeiture for the West

Hensley Road property. Federal law requires the Court, in imposing

sentence on a person convicted of harboring illegal aliens in

violation of 8 U.S.C. § 1324, to order the person to forfeit to the

United States any real or personal property “that is used to

facilitate, or is intended to be used to facilitate, the commission of

the offense.” 18 U.S.C. § 982(a)(6)(A)(ii)(II). If the forfeiture of

specific property is sought, “the court must determine whether the

government has established the requisite nexus between the

property and the offense.” Fed. R. Crim. P. 32.2(b)(1)(A). Neither of

these requirements focus on the identity of the person or entity who

owns the property to be forfeited. Criminal forfeitures are

considered punishment and a part of the sentencing process, so the

Government must establish that property is subject to forfeiture by

a preponderance of the evidence. United States v. Smith, 770 F.3d

628, 637 (7th Cir. 2014).

     Given this framework, to find that the West Hensley Road

property was subject to forfeiture, the Court needed to find that the


                              Page 9 of 11
    2:16-cr-20044-SEM-TSH # 129   Page 10 of 11




Government proved by a preponderance of the evidence (1) that the

West Hensley Road property was used to facilitate or was intended

to be used to facilitate Defendants’ harboring offenses and (2) that

there was a nexus between the West Hensley Road property and

Defendants’ harboring offenses. See 18 U.S.C. § 982(a)(6); Fed. R.

Crim. P. 32.2(b)(1)(A). The Court, in examining the evidence

presented at Defendants’ bench trial, held that the Government had

met its burden on both issues. See Verdict (d/e 61), 10-11. The

Court is therefore required to enter a preliminary order of forfeiture

with respect to the West Hensley Road property “without regard to

any third party’s interest in the property.” Fed. R. Crim. P.

32.2(b)(2)(A). Determining whether a third party has an interest in

the West Hensley Road property is deferred until a third party files

a claim in an ancillary proceeding. Id.

                          III. CONCLUSION

     For the foregoing reasons, the Government’s Motion for a

General Order of Forfeiture (d/e 107) is DENIED. The Court will

instead enter a preliminary order of forfeiture against Defendants

with respect to the real property located at 309 West Hensley Road

in Champaign, Illinois. The sentencing hearing for Defendant


                            Page 10 of 11
    2:16-cr-20044-SEM-TSH # 129   Page 11 of 11




Edwin J. Gire and Defendant Grayson Enterprises, Inc., remains

set for Thursday, February 7, 2019, at 10:00 a.m.



ENTER: February 6, 2019

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 11 of 11
